Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 04/18/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and  20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 20 recite the limitation for peroxyacid to be peroxyoctanoic acid which is not further limiting because claim 1 recites peroxyacid with up to 6 carbon atoms. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US PG pub. 2005/0152991A1) in view of Falgen et al. (USP 6,576,213).
Man et al. teaches an antimicrobial composition, see abstract and [0207]. Man et al. teaches methods for reducing the population of a microorganism, see abstract. Man et al. teaches use of hydrogen peroxide which increases solubility of peroxycarboxylic acid in water, see [0016]. Man et al. teaches use of hydrogen peroxide, see [0063]. Man et al. teaches use of stabilizing agent such as sequestrant to stabilize peroxycarboxylic acid, see [0063]. Medium chain peroxycarboxylic acid can be made with hydrogen peroxide, see [0075]. The sequestrant can be phosphino polycarboxylate, acid or salt forms thereof, see [0196]. The peroxycarboxylic acid ranges from about 0.0005% to about 5 wt. %, see [0066]. The oxidizing agent has antimicrobial activity as hydrogen peroxide, see [0063]. The peracid can be peroxyoctanoic acid, see [0078]. The reference teaches use of stabilizing agent such as 1-hydroxyethylidene-1,1-diphosphonic acid, see [0191]-[0192]. Additional sequestrant EDTA is taught in [0195]. The amount of sequestrant is taught to be ranging from about 0.5% to about 50 wt.%, see [0197]. The reference teaches that the peroxycarboxylic acid ranges from about 0.0005% to about 5 wt. %, see [0066] and the amount of sequestrant is taught to be ranging from about 0.5% to about 50 wt.%, see [0197]. Therefore, it would be within skill of an artisan to manipulate their amounts in order to form an antimicrobial composition with optimum effect.
While Man teaches use of one phosphinopolycarboxylic acid, Falgen as discussed below teaches use of various phosphinocarboxylic acids to stabilize peroxides.
Falgen et al. teaches hydrogen peroxide is stabilized  with a stabilizer selected from the group consisting of 1-hydroxy-ethylidene-1,1-diphosphonic acid, 1-aminoethane-1,1-diphosphonic acid, aminotri(methylenephosphonic acid), ethylene diamine tetra(methylenephosphonic acid), hexamethylene diamine tetra(methylenephosphonic acid), diethylenetriamine penta(methylenephosphonic acid), diethylenetriamine hexa(methylenephosphonic acid), salts thereof and mixtures thereof, see claim 1.
It would have been obvious to one of ordinary skill to have utilized the peroxide stabilizer taught by Falgen et al. and use it to stabilize peroxycarboxylic acid of Man et al. One of ordinary skill would have been motivated to do so because Man teaches stabilization of peroxyacid with phosphino polycarboxylic acid and also Falgen teaches that peroxide such as hydrogen peroxide is stabilized with the phosphino polycarboxylic acid. Thus the expected result will be stabilization of peroxide containing acid or peroxyacids. While the references do not disclose the claimed molecular weight, no unexpected results have been demonstrated with the claimed weight to show unexpected improvement in the stabilization of peroxyacetic acid or peroxyacid comprising up to 6 carbon atoms.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keasler et al. (US PG pub. 2013/0259743A1) ) in view of (USP 6,576,213).
Keasler et al. teaches a method of treating a water source comprising: adding a percarboxylic acid and peroxide-reducing agent to a water source to form a treated water source having a hydrogen peroxide to peracid ratio from about 0:100 to about 1:10 by weight, wherein the treated water source reduces corrosion caused by hydrogen peroxide and reduces microbial-induced corrosion, and wherein the antimicrobial composition does not interfere with friction reducers, viscosity enhancers, other functional ingredients found in the water source or combinations thereof, see claim 9. Keasler et al. teaches use of sequestrant including phosphino carboxylic acid or salt thereof, see [0151]. Keasler teaches use of phopshino polycarboxylic acid such as 1-hydroxyethylidene-1,1-diphosphonic acid as a chelating agent and also teaches use of EDTA, [0149]. The reference teaches use of peracetic acid, see abstract and [0170]. The reference teaches use of peracetic acid, hydrogen peroxide and water, see [0093]. The reference teaches aqueous water treatment antimicrobial composition comprising from about 0 to 1wt.% hydrogen peroxide, from about 0.0001% to about 20.0wt. % percarboxylic acid, see claim 22. Use of peroxyacetic acid and peroxyoctanoic acid is taught in claim 25. The reference teaches aqueous water treatment antimicrobial composition comprising from about 0 to 1wt.% hydrogen peroxide, from about 0.0001% to about 20.0wt. % percarboxylic acid, see claim 22. Use of peroxyacetic acid and peroxyoctanoic acid is taught in claim 25. Therefore, it would be within skill of an artisan to manipulate their amounts in order to form an antimicrobial composition with optimum effect. 
While Keasler teaches use of one phosphinopolycarboxylic acid, Falgen as discussed below teaches use of various phosphinocarboxylic acids to stabilize peroxides.
Falgen et al. teaches hydrogen peroxide is stabilized  with a stabilizer selected from the group consisting of 1-hydroxy-ethylidene-1,1-diphosphonic acid, 1-aminoethane-1,1-diphosphonic acid, aminotri(methylenephosphonic acid), ethylene diamine tetra(methylenephosphonic acid), hexamethylene diamine tetra(methylenephosphonic acid), diethylenetriamine penta(methylenephosphonic acid), diethylenetriamine hexa(methylenephosphonic acid), salts thereof and mixtures thereof, see claim 1.
It would have been obvious to one of ordinary skill to have utilized the peroxide stabilizer taught by Falgen et al. and use it to stabilize peroxycarboxylic acid of Keasler et al. One of ordinary skill would have been motivated to do so because Man teaches stabilization of peroxyacid with phosphino polycarboxylic acid and also Falgen teaches that peroxide such as hydrogen peroxide is stabilized with the phosphino polycarboxylic acid. Thus the expected result will be stabilization of peroxide containing acid or peroxy acid. While the references do not disclose the claimed molecular weight, no unexpected results have been demonstrated with the claimed weight to show unexpected improvement in the stabilization of peroxyacetic acid peroxyacid comprising up to 6 carbon atoms.
Applicant’s arguments are moot in view of the rejections made above.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612